 Case 19-20400       Doc 21     Filed 04/10/19     Entered 04/10/19 17:37:48         Page 1 of 2



UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF CONNECTICUT
HARTFORD DIVISION
                                                     )
In re                                                )       Chapter 11
                                                     )       Case No. 19-20400
DONNA J. BARNES                                      )
                                                     )
                                      Debtor         )
                                                     )

  NOTICE OF APPEARANCE, REQUEST FOR ALL NOTICES, AND DEMAND FOR
               SERVICE OF ALL PLEADINGS AND FILINGS

To the Clerk:
        Pursuant to the provisions of Rule 9010 of the Bankruptcy Rules, please enter our
appearance as Counsel to REINHART FOODSERVICE, L.L.C., a party in interest in the above-
captioned case and hereby requests notice of all hearings and conferences in such case and makes
demand for service of all pleadings, filings, notices and other actions and papers pursuant to 11
U.S.C. § 342 and 1109(b), and Fed. R. Bankr. P. 2002 and 9010(b).




                                            Reinhart FoodService, L.L.C.
                                            By its Counsel


                                             /s/ Gary M. Weiner
                                            Gary M. Weiner, Esq.
                                            WEINER LAW FIRM, P.C.
                                             Federal Bar No. 05842
                                            1441 Main Street, Suite 610
                                            Springfield, MA 01103
                                            Tel. No. (413) 732-6840
                                             Fax. No. (413) 785-5666
                                            Gweiner@Weinerlegal.com
 Case 19-20400       Doc 21     Filed 04/10/19     Entered 04/10/19 17:37:48        Page 2 of 2




UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF CONNECTICUT
HARTFORD DIVISION
                                                     )
In re                                                )       Chapter 11
                                                     )       Case No. 19-20400
DONNA J. BARNES                                      )
                                                     )
                                      Debtor         )
                                                     )


                                CERTIFICATE OF SERVICE


        I, Gary M. Weiner, Esq. do hereby certify that on the 11th day of April, 2018, a copy of
the foregoing Appearance and Request for Notice was served via the Court’s electronic CM/ECF
system on all parties and/or counsel of record.




/s/ Gary M. Weiner, Esq.
